To compel respondents to audit relator’s claim and allow him at the rate of $1,200 per annum, and rescind the proceedings taken to reduce his salary as official stenographer of the 12th judicial circuit.
Denied November 10, 1880.
Held, that the entire circuit could not be compelled to pay *1492tlie appointee more than the statutory salary of $2,000; that this should be. apportioned by the circuit judge among the counties composing the circuit, and that the official stenographer cannot compel the individual counties to pay him specific sums by way of compensation without showing that their relative ■quotas toward his statutory salary amount to those sums.